Mr. Presiding Justice Baume delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 26*—sufficiency of statement of facts. The record does not contain a correct statement of facts, where what purports to he such a statement is merely a statement that certain witnesses testified to certain facts, in substance, as there stated in narrative form. 2. Sales, § 329*—sufficiency of evidence. On review of a judgment for the purchase price of goods sold and delivered, evidence in the record as presented held to show an original promise by defendants to pay for the articles furnished.